Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.

Response to Arguments
Applicant’s arguments and amendments with respect to claims 1 and 14 have been fully considered and are persuasive.  The 35 USC 102 and 35 UCS 103 rejection of claims 1 and 14 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 5, 6, 8-15 and 17 are allowed.
The most pertinent prior arts are Belsick and Olariu. In combination the prior arts teach the limitations of the claimed invention except for “a first peripheral wall disposed on the substrate and extending around three sides of a first one of the electrical components and extending around at least a portion of the sensor element proximate the first one of the electrical components; a second peripheral wall disposed on the substrate and extending around three sides of a second one of the electrical components and extending around at least a portion of the sensor element proximate the second one of the electrical components.” The prior arts teach peripheral walls but they are not arranged in a manner that extend around 3 sides of the electrical components and also a portion of the sensor. Furthermore, the claims have been amended to clarify that 2 peripheral walls are located on the claimed substrate. Figure 2B of the filed drawings reads on the claimed embodiment. It can be seen that wall #180 surrounds the electrical components #160 and partially encompasses sensor #130. It is this arrangement of the wall relative to the other components that distinguishes the claimed invention from the prior arts. There does not appear to be any particular advantage to this design since the applicant has not provided one, but there is no evidence within the prior arts that would suggest that one of ordinary skill in the art would have modified Belsick and Olariu to arrive at the claimed design. For these reasons, the claims are now in a condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/            Primary Examiner, Art Unit 2863